            Case 1:20-cv-11641-RGS Document 7 Filed 09/23/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



     BOSTON BIT LABS, INC., d/b/a BIT BAR
     SALEM, a Massachusetts corporation,

                  Plaintiff,
                                                             CIVIL ACTION. NO.
     v.                                                      1:20-CV-11641-RGS

     CHARLES D. BAKER, in his official
     capacity as Governor of the Commonwealth
     of Massachusetts,

                  Defendant.
 .

                                   NOTICE OF APPEARANCE

          Please enter on the docket the appearance of LaRonica K. Lightfoot, Assistant Attorney

General, as counsel for the Honorable Charles D. Baker, in his official capacity as Governor of the

Commonwealth of Massachusetts.


                                                    Respectfully submitted,

                                                    MAURA HEALEY
                                                    ATTORNEY GENERAL


                                                    /s/ LaRonica K. Lightfoot
                                                    LaRonica K. Lightfoot, BBO# 569350
                                                    Assistant Attorney General
                                                    Office of the Attorney General
                                                    Government Bureau
                                                    One Ashburton Place
                                                    Boston, MA 02108-1698
                                                    (617) 963-2357
September 23, 2020                                  LaRonica.Lightfoot@mass.gov
          Case 1:20-cv-11641-RGS Document 7 Filed 09/23/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF) and
that paper copies will be sent to those indicated as non-registered participants by first-class mail on
September 23, 2020.

                                                      /s/ LaRonica K. Lightfoot
                                                      LaRonica K. Lightfoot
                                                      Assistant Attorney General




                                                  2
